UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-52836 Dr. Tattoff, Inc. (Exact name of registrant as specified in its charter) Florida 20-0594204 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 8500 Wilshire Boulevard, Suite 105 Beverly Hills, California, 90211 (Address of principal executive offices) (310) 659-5101 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of Class Name of each exchange on which registered None None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.0001 par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNox Note: Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligation under those Sections. Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T(§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yesx No o Indicate by check mark if disclosure of delinquent filers pursuant to Rule 405 of Regulation S-K (229.405 of this chapter) is not contained herein and will not be contained, to the best ofregistrants knowledge, in definitive proxy or other information incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As there is no market for our common stock as of March 1, 2013, the aggregate market value of the common stock held by non-affiliates (15,864,801 shares) cannot been determined. The number of shares of the registrant’s common stock, $0.0001 par value, outstanding as of March 1, 2013 was 18,368,503 shares. DOCUMENTS INCORPORATED BY REFERENCE None. Table of Contents Page Part I Item 1. Business. 1 Item 1A. Risk Factors. 11 Item 1B. Unresolved Staff Comments. 20 Item 2. Properties. 21 Item 3. Legal Proceedings. 21 Item 4. Mine Safety Disclosures. 21 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 22 Item 6. Selected Financial Data. 23 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 23 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 35 Item 8. Financial Statements and Supplementary Data. 35 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 35 Item 9A. Controls and Procedures. 35 Item 9B. Other Information. 36 Part III Item 10. Directors, Executive Officers and Corporate Governance. 37 Item 11. Executive Compensation. 39 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 45 Item 13. Certain Relationships and Related Party Transactions, and Director Independence. 47 Item 14. Principal Accounting Fees and Services. 48 Part IV Item 15. Exhibits, Financial Statement Schedules. 50 Signature Page F - 27 Part I Item 1. Business. General We currently operate or provide management services toeight laser tattoo and hair removal clinics located in Texas, Arizona and California, all of which operate under our registered trademark “Dr. Tattoff.”Our clinics provide safe, minimally invasive and affordable laser tattoo and hair removal services in a relaxed environment. We own and operate clinics in Dallas and Houston, Texas, and in Phoenix, Arizona, and we provide management services to four clinics located in southern California pursuant to a management services agreement.The management services arrangement is structured to comply with a California state law limitation on the corporate practice of medicine.As we expand into other states, applicable state law will determine whether we operate, or provide management services to, our new clinics.Within this framework, we are seeking to establish Dr. Tattoff as the first nationally branded laser tattoo and hair removal business. We have supported the provision of almost 200,000 procedures to more than 20,000 patients during our operating history.Our first clinic opened in Beverly Hills, California in July 2004.We opened two clinics in 2011,two clinics in 2012, and a clinic in Sugar Land, Texas (a suburb of Houston) in March 2013. We have executed leases for additional clinics in Atlanta, Georgia and Ft. Worth and Sugar Land, Texas that we intend to open as soon as practicable and may open additional clinics in Texas, Georgia, Florida and Arizona in 2013. Corporate History; Recent Events In February 2008, DRTATTOFF, LLC, a California limited liability company, merged with and into Lifesciences Opportunities Incorporated, a Florida corporation.The merged entity changed its name to Dr. Tattoff, Inc. inMay 2008.Lifesciences Opportunities Incorporated had no operations prior to the merger.The merger was treated as a “public shell” reverse merger for financial reporting purposes. On March 16, 2010, we filed a Form 15 with the Securities and Exchange Commission (the “SEC”) to terminate our registration under Section 12(g) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).Upon the filing of the Form 15, our obligation to file periodic and other reports with the SEC was immediately suspended.However, at the time of filing, we were not in compliance with Section 13(a) of the Exchange Act, which requires every issuer of a security registered pursuant to Section 12 of the Exchange Act to file periodic and other reports with the SEC, as we had not filed any quarterly reports on Form 10-Q, annual reports on Form 10-K or other reports since our quarterly report on Form 10-Q for the period ending June 30, 2008. On February 6, 2012, a registration statement on Form 10 that we filed with the SEC under Section 12(g) of the Exchange Act became effective.Accordingly, we are currently subject to the reporting requirements of the Exchange Act, and the rules and regulations thereunder, and are required to file annual, quarterly and current reports, proxy statements and other information with the SEC.We are current with all of our required filings as of December 31, 2012.However, our Common Stock is currently not registered under the Securities Act or under the securities laws of any state and any sales of our Common Stock would have to comply with a relevant state or federal exemption. On February 21, 2012, we filed an amendment to our Articles of Incorporation with the FloridaDepartment of State, Division of Corporations,to effect a seven-for-one reverse stock split. Pursuant to the reverse stock split, (i) each shareholderreceived one share of ourcommon stock in exchange for every seven existing shares, rounded up to the nearest whole number, and (ii) our authorized shares of common stock and preferred stock were reduced proportionately to 25,714,286 shares and 2,857,143 shares, respectively.All presentations of share count included herein have been adjusted to reflect the reverse split. On June 25, 2012, we filed an amendment to our Articles of Incorporation with the Florida Department of State, Division of Corporations, to increase the maximum number of authorized shares to 77,857,143, consisting of 75,000,000 shares of common stock and 2,857,143 shares of preferred stock. 1 Services; Clinics Laser Tattoo Removal The laser tattoo removal services offered at our clinics are performed by licensed medical professionals using Q-switched lasers.These lasers deliver fast, powerful pulses in short intervals, thereby inducing selective photothermolysis.During a treatment, a patient may experience discomfort that can be alleviated through the use of numbing cream and chilled air. Our clinics offer a free consultation to all prospective tattoo removal patients to determine, in part, the number of treatments required for the effective removal of a tattoo.Factors influencing this determination include skin type, tattoo location and tattoo color/size.Licensed medical professionals make this determination using the Kirby-Desai Scale, a scale developed by Dr. William Kirby and Dr. Alpesh Desai.Dr. Kirby is a member of our Board of Directors and the owner of William Kirby, D.O., Inc., which is the entity through which laser services are provided at our California clinics.Dr. Desai is the owner of Pandora Laser Services, PLLC, which provides physician services to our Dallas and Houston clinics.The Kirby-Desai Scale was first published in the March 2009 issue of The Journal of Clinical and Aesthetic Dermatology.To our knowledge, the Kirby-Desai Scale is the only published medically-based scale in existence that estimates the requisite number of laser treatments for effective tattoo removal. The average tattoo requires approximately ten treatments spaced at leastseven weeks apart to achieve effective removal.Each treatment is generally performed in 30 seconds to five minutes, depending on size, and is administered by a licensed medical professional with physician oversight in compliance with applicable law.For the twelve months ending December 31, 2012, our clinics provided more than 28,000 laser tattoo treatments, for a combined average of approximately 19 laser tattoo removal treatments per operating day. Pricing for tattoo removal servicesis based primarily on the size of the tattoo.Our clinics offer a variety of package discounts to prospective patients and satisfaction guarantees for tattoo removal services performed.For the twelve months ended December 31, 2012 the average cost for a package of ten laser tattoo removal treatments offeredat ourclinics was approximately $1,000. Laser Hair Removal The laser hair removal services offered at our clinics are performed by licensed medical professionals using laser and/or Intense Pulse Light, or IPL, devices.In each case, the process involves the destruction of the hair follicle with light based heat and can cause minor discomfort. Our clinics offer a free consultation to all prospective hair removal patients to determine the number of treatments required for the effective removal of hair.Factors influencing this determination include the location of hair on the body, hormone levels and genetic disposition for hair growth.Effective hair removal requires an average of seven to nine treatments spaced three to six weeks apart.Each treatment is generally performed in five to 30 minutes depending on the area being treated, and is administered by a licensed medical professional with physician oversight in compliance with applicable state law.For the twelve months ended December 31, 2012, our clinics provided almost 11,000 hair removal treatments, for a combined average of more thanseven laser hair removal treatments per operating day. Pricing for hair removal services conducted at ourclinics is based on the size of the area being treated.Our clinics offer a variety of package discounts to prospective patients and satisfaction guarantees for the hair removal services performed.For the twelve months end December 31, 2012the average cost for a package of seven to nine hair removal treatments offeredat our clinics was approximately $800. 2 Clinic Physicians We expect the physicians providing and supervising the laser tattoo and hair removal services offered at our clinics to have a reputation for providing quality dermatologic care within their respective markets and to meet our qualification criteria, which include an extensive review of state licensure, board certification, malpractice insurance and history, procedure experience and clinical outcome. In connection with our California clinics, we entered into a management services agreement with William Kirby, D.O., Inc. pursuant to which we provide certain non-medical management, administrative and support services to the clinics in which William Kirby, D.O., Inc. provides laser tattoo and hair removal services.Dr. William Kirby, a member of our Board of Directors, is the sole shareholder of William Kirby, D.O., Inc.Our arrangement with William Kirby, D.O., Inc. is structured to comply with a California state law limitation on the corporate practice of medicine. In connection with our owned clinics, we have entered into consulting physician agreements with physicians located in the cities where the clinics are located to provide our clinics with (i) medical director services, (ii) assistance with the creation of clinic protocols and (iii) supervisory and consulting services regarding equipment procurement and operation, in each case consistent with applicable state and Federal law. We have executed lease agreements for one additional clinic in Atlanta, Georgiaand one additional clinic in Ft. Worth, Texas, both of which we intend to open by the end of the second quarter of 2013.We may open additional clinics in Texas, Georgia, Florida and Arizona in 2013.As we expand into other states, applicable state law will govern the structure of the provision of services in our new clinics. Clinic Equipment Our clinics typically include one or more laser procedure rooms, private examination rooms and patient waiting areas.Each clinic is equipped with lasers and/or IPL devices in addition to air chilling devices, computer systems and standard office equipment.The lasers and IPL devices currently used at our Beverly Hills and Santa Ana clinics, as well as the laser used for hair removal in our Dallas clinic, are leased or owned by William Kirby, D.O., Inc. pursuant to capitalized leases/finance agreements with various third party financing sources.In addition, under the management services agreement, we have the right, at any time, to purchase the equipment from William Kirby, D.O., Inc. at a purchase price equal to the amount outstanding, if any, under the applicable capitalized lease/finance agreement.The lasers used in our Montclair, Dallas, Phoenix and Houston clinics for tattoo removal were purchased by us pursuant to a financing arrangement with the manufacturer.The laser used in our Montclair clinic for hair removal is owned by us with no encumbrance.The laser used in our Sherman Oaks clinic for hair removal was acquired by us pursuant to a financing agreement with a third party financing source.With respect to our future clinics, we intend to purchase lasers pursuant to financing arrangements with third party financing sources or manufacturers. Each of our clinics is managed by an office manager, employed by the Company, who is responsible for the day-to-day business operations of the clinic, including collection of patient payments, scheduling and supply re-ordering.We also employ a patient coordinator who serves as receptionist and coordinates patient appointments. In accordance with California state law, William Kirby, D.O., Inc., our contracting physician, hires and employs its own medical staff, which typically includes a registered nurse, a physician assistant and/or an advanced registered nurse practitioner.These licensed medical professionals are responsible for the provision of the medical services provided at our California clinics, with physician oversight from Dr. Kirby. We hire and employ appropriately licensed staff providing non-physician medical services at our Dallas, Houston and Phoenix clinics.Such professionals provide services at our clinics and are subject to the physician oversight provided by consulting physicians that we have entered into contracts with for each state.As we expand into other states, applicable law will govern our arrangements with the professionals providing services in our new clinics. 3 Industry Laser Tattoo Removal Laser tattoo removal is an elective, private pay procedure performed on an outpatient basis. According to the February 23, 2012 Harris Poll #16, the estimated percentage of the general population with one or more tattoos ranged from 10% to 20% in the United States, varying by region. In addition, according to a 2010 Pew Research Center report entitled “The Millennials: Confident. Connected. Open to Change,” the following percentages of the population in the United States have at least one tattoo, by age group: ● 38% of 18-29 year olds; ● 32% of 30-45 year olds; and ● 15% of 46-64 year olds. Furthermore, a 2007 Forbes.com article states that there are more than 20,000 tattoo parlors currently operating in the United States, and, according to the Harris Poll #15, approximately 16% of Americans with a tattoo regret having it. Laser Hair Removal Laser hair removal is an elective, private pay procedure performed on an outpatient basis.Laser hair removal ranked as the third most popular nonsurgical cosmetic procedure in a 2009 report by The American Society for Aesthetic Plastic Surgery, and the most popular nonsurgical procedure performed by laser in the same report. Competition; Business Strategy Competing Businesses Our clinics compete with a variety of laser tattoo removal providers and laser hair removal providers, including: ● Local Dermatologists. Dermatologists offer laser tattoo removal and laser hair removal in addition to a variety of other clinical and cosmetic dermatological services within the communities in which we currently operate. ● “Medi-Spa” Providers. These companies offer laser tattoo removal services as one of many aesthetic services, including cosmetic injectables, skin tightening/rejuvenation treatments, skin peels, microdermabrasion and facials. ● Specialists. These companiesoffer tattoo removal as a specialty. In addition, Ideal Image and American Laser Centers are two national specialty providers of laser hair removal services that compete with the laser hair removal services provided at our clinics.As laser tattoo and hair removal technology continues to develop and the demand for laser tattoo and hair removal services grows, the competition for the services provided at our clinics may increase. We do not view other practice management companies as our direct competitors because we do not market practice management services to health care providers or seek new practice management contracts.We have established and anticipate establishing our clinics de novo, rather than contracting with existing clinics.In some jurisdictions, such as California, where state law restricts the corporate practice of medicine, we may provide management services to clinics at which the contracting physician provides medical services or enter into different arrangements to comply with applicable state law.Any such structure, however, should be viewed as an alternative structure for conducting business as dictated by applicable state law, rather than a change in our business plan and competitive strategy. 4 Differentiated Services and Business Strategy Our objective is to position the Company as the first nationally branded laser tattoo and hair removal business.We differentiate the services offered at our clinics from those offered by our competitors by: ● Focusing solely on laser tattoo and hair removal.Historically, laser tattoo and hair removal servicesaccount for approximately 75% and 25% of our clinics’ revenues, respectively.The vast majority of businesses that compete with our clinics offer a wide variety of services, as opposed to limiting their respective businesses to laser tattoo and hair removal.We believe that the significant experience and expertise we acquire by focusing exclusively on laser tattoo and hair removal services gives us a competitive advantage.The staff at each of our clinics is exposed toan average of25-40 patients per operatingday.We believe that this exposure providesour staffwith a rapid and focused education, resulting in greater knowledge, and in turn, greater efficiency of operations.We believe that the credibility, name brand recognition and expertise we gain with our specialty focus will ultimately outweigh the benefits of “cross selling” other services to existing patients and attracting new patients seeking a wider variety of services. ● Providing services in a relaxed environment.We design our facilities to create a non-imposing, relaxed environment in contrast to a typical doctor’s office or surgi-center. ● Optimizing the location of our clinics.We seek to lease approximately 2,000 square feet of space in retail centers located in high volume traffic areas.With respect to new markets, we evaluate population demographics, analyze existing competition and identify local physicians to assess interest in developing a laser tattoo and hair removal business.We believe that our current clinics are located in areas with a higher concentration of our target demographic as compared to the location of many of our competitors’ clinics.We anticipate utilizing population and demographic analysis to locate future clinics in areas geographically central to high concentrations of our target demographic. ● Catering to our target demographic.Our ongoing patient demographic analysis shows that while a wide variety of individuals from various backgrounds seek the services offered at our clinics, the group that is most strongly represented consists of college-educated women between the ages of 20 and 40 who earn more than $50,000 a year.Based in part on the continuous feedback we receive from our patients in the form of standard surveys regularly solicited online and by telephone, we locate and design our clinics, train our staff and structure our marketing campaigns to cater to our target demographic. ● Marketing.The most common media outlet used to locate and research the services offered at our clinics is the Internet.Efforts are ongoing to maintain and expand our Internet presence, including online advertising campaigns, social networking and website development.We also employ traditional media to market our Company and the services provided at our clinics, including but not limited to outdoor, print, radio and television advertising.In addition, our clinics benefit from the celebrity of Dr. William Kirby, a member of our Board of Directors, who, in addition to being widely regarded as one of the leading authorities on laser tattoo removal, is a widely recognized personality in reality television. ● Advisory Committee.We have constituted a Medical Advisory Board consisting of leading dermatologists.We anticipate that our Medical Advisory Board will be instrumental in recruiting and maintaining top medical talent as we expand into new markets.Following are the individuals serving on our Medical Advisory Board: Alpesh Desai, D.O. David E. Cohen, M.D. Neil Swanson, M.D. Tejas Desai, D.O. Brian Berman, M.D. 5 ● Expansion.Based on our population and demographic analysis, we expect our future clinics to be located in areas geographically central to high concentrations of our target demographic.Our initial expansion focus is on large metropolitan markets that can support multiple clinic locations with favorable demographics, regulatory environments and competitive landscapes. We are currently evaluating new clinic sites in Texas, Georgia, Florida and Arizona, and we have identified over 40 other viable markets in the United States for expansion.We estimate the cash requirements for each new clinic to be approximately $300,000, to be applied toward various start-up costs, including leasehold improvements, marketing expenses, equipment acquisition, supplies and personnel. In addition, the ability of our clinics to compete will depend largely on the costs of labor and equipment, pricing and the level of overall customer satisfaction at each of our clinics. Some of our competitors may have longer operating histories, greater name recognition, larger customer bases and significantly greater financial, technical and marketing resources.As a result, these competitors may be able to better respond to new or changing opportunities or customer requirements.Additionally, competing businesses could affect our ability to expand into other markets, generate sufficient revenues and maintain operations. Based upon our marketing and advertising efforts as well as patient volume capabilities and history, we believe that Dr. Tattoff is currently positioned as the leading provider of tattoo removal services in southern California.As we enter into new markets, we intend to replicate our most effective marketing methods to quickly establish Dr. Tattoff in such markets.Through additional clinic openings throughout the country, continued effective marketing and advertising campaigns and ongoing efforts to continuously improve the customer experience, we intend to position the Company as the leading nationwide provider of laser tattoo and hair removal services. Revenue Sources Our source of revenues through December 31, 2012 consisted primarily of a management fee paid under a management services agreement with William Kirby, D.O., Inc.Dr. William Kirby, a member of our Board of Directors, is the sole shareholder of William Kirby, D.O., Inc.A description of the management services agreement and two other agreements we entered into with William Kirby, D.O., Inc. and Dr. Kirby are set forth below. Our agreement with William Kirby, D.O., Inc. is structured to comply with a California state law limitation on the corporate practice of medicine. Management Services Agreement.Effective January 1, 2010, we entered into an Amended and Restated Management Services Agreement with William Kirby, D.O., Inc., under which we provide certain non-medical management, administrative, marketing and support services and equipment as an independent contractor to the practice sites where William Kirby, D.O., Inc. provides or supervises laser tattoo and hair removal services.Under the agreement, William Kirby, D.O., Inc. retains sole responsibility for, and complete authority, supervision and control over, the provision of professional healthcare services performed by licensed medical professionals at the applicable clinics as it deems, in its sole discretion, appropriate and in accordance with all applicable California state and Federal laws and regulations.William Kirby, D.O., Inc. employs and pays the medical staff providing the services under this arrangement.Pursuant to the agreement, patient payables are deposited into the bank account of William Kirby D.O., Inc., and the Company prepares and makes payments on behalf of William Kirby D.O., Inc. with respect to employee salaries, employment taxes and employee benefits, among other payables.William Kirby, D.O., Inc. has the right to terminate the agreement upon a material breach by the Company, including but not limited to the Company’s failure to provide the services required under the agreement. The Company has responsibility for most of the operations of the business conducted at the clinics, except for the dispensing of patient care services, in accordance with California state law.We do not own any equity in William Kirby D.O., Inc., and do not economically benefit from any increase in the value of William Kirby, D.O., Inc.We provide services under this agreement to all four of our California clinics.Pursuant to the agreement, we have the exclusive right to manage any other practice sites operated by William Kirby, D.O., Inc. 6 Following are certain of the material terms of the Amended and Restated Management Services Agreement: ● Term:A seven year initial term commencing on January 1, 2010 and ending on December 31, 2016. ● Renewal Terms:Automatic renewal terms of five years each, unless notice is given at least 180 days before the end of the current term. ● Fee:A management services fee to the Company for 2012of 70.3% of the gross revenues of William Kirby, D.O., Inc.The management fee was verified by The Mentor Group, Inc., a third party valuation firm, as being reflective of the fair market value of the services provided by the Company under the agreement in light of the time, cost, expense and business risk incurred by the Company thereunder, and is subject to adjustment to ensure the fee is reflective of fair market value based on an annual review performed by the parties and a written report from a third party valuation expert.To be sustainable, any adjustment reducing the fee must not result in a fee so low that the Company is not compensated for its direct expenses of providing the services and its indirect expenses (general and administrative expense) or that the Company is not reasonably compensated for the business risks that it takes.Further, to be sustainable, any adjustment increasing the fee cannot result in a fee so high that William Kirby D.O., Inc. would not be able to cover its expenses, nor can it result in Company profits being substantially higher than firms offering similar services. ● Intellectual Property License:William Kirby, D.O., Inc. has a nonexclusive revocable license to use the name “Dr. Tattoff” owned by the Company. ● Security Interest:The Company has the right to require William Kirby, D.O., Inc. to execute a security agreement pursuant to which the Company would have a security interest in the gross revenues, accounts receivable, cash and other accounts of the businesses, securing the payment and performance of the obligations of William Kirby, D.O., Inc. under the agreement. Medical Director Agreement.Effective January 1, 2010, we entered into a Medical Director Agreement with William Kirby, D.O., Inc. and Dr. Kirby, under which we receive administrative, consultative and strategic services from William Kirby, D.O., Inc.The initial term of the agreement is five years, to be followed by automatic renewal terms of five years each.The agreement provides for an annual payment of $250,000 to William Kirby, D.O., Inc. for these services.In addition, pursuant to the agreement, Dr. Kirby and William Kirby, D.O., Inc. agree that he/it will not perform any services for any company or individual that directly competes with the services offered by the Company. Shareholders Agreement. Effective January 1, 2010, we entered into a Shareholders Agreement with William Kirby, D.O., Inc. and Dr. Kirby, pursuant to which, upon the occurrence of certain triggering events described below, Dr. Kirby is required to transfer his interest in William Kirby, D.O., Inc. to another licensed person approved by the Company.Such triggering events include but are not limited to (i) the death or incapacity of Dr. Kirby, (ii) the loss of Dr. Kirby’s medical license, (iii) a breach of the obligations of William Kirby, D.O., Inc. and/or Dr. Kirby under the Amended and Restated Management Services Agreement or the Medical Director Agreement, (iv) the voluntary or involuntary transfer of Dr. Kirby’s interest in William Kirby, D.O., Inc. and (v) the termination of the Amended and Restated Management Services Agreement in certain circumstances. The Company has only the right to approve a replacement licensed physician (which cannot be unreasonably withheld) upon the occurrence of one of these triggering events, and does not have the unilateral ability to select such replacement. Outside of California Funds from operations from our Dallas, Houston and Phoenix clinicsserve as an additional source of revenue.We own and operate our Dallas, Houston and Phoenix clinics in compliance with relevant state law.We entered into a consulting physician agreements with physicians in those states, pursuant to which the consulting physician or other physicians engaged by the consulting physician provide our clinicswith (i) medical director services, (ii) assistance with the creation of clinic protocols and (iii) supervisory and consulting services regarding equipment procurement and operation, in each case consistent with applicable state and Federal laws and regulations. 7 Following are certain of the material terms of the consulting physician agreements: ● Duties of Consulting Physicians: Includes, among other duties, reviewing and evaluating personnel performing services atthe clinics; conducting audits of the tattoo and laser hair removal operations of the clinic; reporting all adverse reactions and customer complaints to the Company’s management; conducting education and training of the clinic’s staff; assisting with the development of clinic policies; and evaluating safety and effectiveness of treatments offered at the clinic.Pursuant to the agreement, the consulting physician or a designated alternate physician must be available in person or telephonically at all times during the clinic’s business hours for consultation with clinic personnel.Additionally, the consulting physician is required to work with us to develop written protocols for the performance of laser procedures at the clinic and to maintain and annually review such protocols. ● Fees:An annual rate of $60,000, payable in equal monthly installments for the initial clinic covered with lower rates for additional clinics in the same geographic area. ● Term:An initial term of one year, with automatic renewal for one year terms thereafter. ● Restrictive Covenants:Pursuant to the consulting physician agreement the consulting physician and any alternate physician are subject to certain non-solicitation and non-competition covenants. Intellectual Property We own the rights to the registered trademark Dr. Tattoff® and the registered logo for Dr. Tattoff and have granted a non-exclusive license to use these rights to William Kirby, D.O., Inc. in compliance with applicable California state law.We have not granted any such license to any other person.We continually seek to protect our intellectual property. Employees As of December 31, 2012, we employed 38 persons, 25 of whom were full-time employees.As of December 31, 2012, William Kirby, D.O., Inc. employed 26 persons, 9 of whom were full time. Government Regulation Certain of the Federal and state laws and regulations impacting our business and the services provided at our current and future clinics are set forth below.As we expand into new jurisdictions, we will analyze and constantly reevaluate our compliance with applicable Federal, state and local law. ● Corporate Practice of Medicine. Certain states, including California, impose restrictions related to the practice of medicine by business entities.To comply with relevant California state law, we entered into a management services agreement with William Kirby, D.O., Inc.To comply with relevant state laws in our other locales, we have entered into a consulting physician agreement with consulting physicians.See “Revenue Sources – California” and “Revenue Sources – Outside of California” above for a description of the management services agreement and the consulting physician agreements.See “California Restriction on the Corporate Practice of Medicine” below for a description of applicable California state law. ● Licensing.Certain state and Federal laws and regulations govern the administration and licensing of the medical and technical staff providing services at our clinics.Each physician, registered nurse and physician assistant providing professional services at our clinics must, to the extent required by applicable law, hold valid licenses and have the required qualifications and/or experience for such services.Each person operating lasers at our clinics must, to the extent required by applicable law, hold valid licenses and/or have the required qualifications and/or experience for such services.Furthermore, theseindividuals are prohibited from providing services beyond the scope of their licensure and must operate lasers under appropriate supervision. In addition, certain states require that facilities providing laser tattoo and/or laser hair removal services obtain a license.See “California Regulation of Physician Supervision” below for a description of applicable California state law. 8 ● Anti-Kickback and Fee Splitting Laws.The business conducted at our clinics is subject to various state and Federal regulations restricting (i) kickback, rebate or division of fees between physicians and non-physicians, (ii) the manner in which a prospective patient may be solicited, (iii) the receipt or offering of remuneration as an inducement to refer patients and (iv) physician self-referral.See “California Anti-Kickback and Fee Splitting Laws” below for a description of applicable California state law. ● FDA Approval.The lasers used in our clinics are medical devices subject to the jurisdiction of the Food and Drug Administration, or the FDA.The FDA has established stringent approval requirements applicable to the initial use and new uses of the lasers used in our clinics. ● Patient Confidentiality.The maintenance and safeguarding of patient records, charts and other information generated in connection with the provision of professional medical services at our clinics are regulated by confidentiality laws and regulations, including the Health Insurance Portability and Accountability Act of 1996, the California Confidentiality of Medical Information Act (relevant to our California clinics) and similar laws in the other states in which we operate. California Restriction on the Corporate Practice of Medicine Section 2052 of the California Business & Professions Code provides that “(a)ny person who practices or attempts to practice, or who holds himself or herself out as practicing [medicine] without having at the time of so doing a valid, unrevoked, or unsuspended certificateis guilty of a public offense.”Further, Section 2400 of the Business & Professions Code provides that “(c)orporations and other artificial entities shall have no professional rights, privileges, or powers.”The California Medical Board has interpreted the forgoing to generally restrict the ownership of a corporation practicing medicine in California.Accordingly, under California law, a business entity such as the Company is not permitted to engage in the practice of medicine, although we may provide management services to a medical practice so long as we do not exercise excessive control over the medical practice, among certain other legal requirements.With respect to our California clinics, we provide marketing and practice management services to William Kirby, D.O., Inc. pursuant to a management services agreement.The management services agreement is intended to comply with applicable California state law. California Regulation of Physician Supervision In performing its services under the management services agreement, William Kirby, D.O., Inc. engages, compensates and supervises advanced registered nurse practitioners, physician assistants and registered nurses (either as employees or independent contractors) to assist with the tattoo and hair removal services performed at our clinics.Accordingly, William Kirby, D.O., Inc. and Dr. William Kirby, its sole shareholder, must comply with relevant California state laws and regulations applicable to the provision of healthcare services by advanced registered nurse practitioners, physician assistants and registered nurses. The California Medical Board has taken the position that a physician assistant may generally provide laser tattoo removal services under the supervision of a physician.Under California regulations (Title 16, Section 1399.545), such supervising physician must be available in-person or by electronic communication at all times during the physician assistant’s provision of such services. However, the applicable nurse and nurse practitioner regulations are not as clear as the regulations governing supervision of a physician assistant. California Business & Professions Code 2725 provides that the practice of nursing includes operating under standardized procedures.In addition, the California Board of Registered Nursing has indicated that it is within a registered nurse’s scope of practice to use laser therapy for patients if there is an approved “standardized procedure,” or a policy or protocol developed through collaboration by the physician and the registered nurse.Although the standardized procedure must describe the scope of supervision required, the relevant California regulations (Title 16, Section 1474) describing the requirements for standardized procedures do not contain a legal definition of “supervision.”The California Medical Board has indicated that absent a legal definition, the plain English definition applies, where “supervision” is defined as “the act of supervising, which is to oversee, to direct, to have charge, to inspect, to provide guidance and evaluation.”The Medical Board has further elaborated that when functioning under “standardized procedures,” physicians need not be present in the facility when the procedures are performed; however, the facility must be a medical setting under the control of the physician.Further, the Medical Board has expressed its view that an appropriate prior examination is also required where prescriptive devices (such as lasers) will be used, which such examination may not be delegated to registered nurses.The Medical Board has not provided a definition of an “appropriate medical examination.”Pursuant to guidance issued by the Medical Board, after performing the examination, a physician, advanced registered nurse practitioner or physician assistant may delegate a procedure that utilizes a prescriptive device to a nurse working under standardized procedures.Furthermore, the Medical Board has indicated that physicians must be within a geographical distance that enables them to effectively provide supervision and support when needed or upon request.TheMedical Board has not formally adopted regulations that set forth all of the views expressed in this paragraph. 9 We believe that the services provided in our California clinics by Dr. Kirby and William Kirby, D.O., Inc. are in compliance with the California laws and regulations governing licensing and physician oversight.A physician is responsible for the overall clinical operations of our California clinics and is present or is available telephonically and/or via teleconference while laser procedures are performed at any of our clinics.Dr. Kirby provides supervision for all four of our California clinics; provided, however, when Dr. Kirby is unavailable, Dr. Kirby or William Kirby, D.O., Inc. makes arrangements with another board certified physician to provide supervision.Although a physician is typically present in one of our four California clinics for at least four days per week, a significant majority of the procedures conducted in our California clinics are supervised by a physician available telephonically or via teleconference.In our California clinics, a physician, advanced registered nurse practitioner or physician assistant performs patient examinations and is on site when laser procedures are performed.A physician, advanced registered nurse practitioner, physician assistant or registered nurse performs the laser procedures.We believe that this structure satisfies the California laws, rules and regulations governing supervision of allied health care providers including the supervision of physician assistants and the implementation of standardized procedures and protocols for registered nurses and advanced registered nurse practitioners. California Anti-Kickback and Fee Splitting Laws Section 445 of the California Health and Safety Code, provides that “no person, firm, partnership, association or corporation, or agent or employee thereof, shall for profit refer or recommend a person to a physician, hospital, health-related facility, or dispensary for any form of medical care or treatment of any ailment or physical condition.The imposition of a fee or charge of any such referral or recommendation creates a presumption that the referral or recommendation is for profit.”A violation of Section 445 is a misdemeanor and may subject the offender to imprisonment in the county jail for not longer than one year and/or a fine of not more than $5,000.00.Further, a violation of Section 445 may be enjoined by the California Attorney General. Section 650 of the California Business and Professions Code also makes it unlawful for a “licensee,” including a physician, to pay or receive any compensation or inducement for referring patients, clients or customers to any person or entity, irrespective of any membership or proprietary interest in or with the person or entity receiving the referral.Violation of the statute is a public offense punishable by imprisonment and/or a fine of not more than $10,000.Section 650 provides, however, that it is not unlawful for a physician to refer a patient to a health care facility solely because the physician has a proprietary interest or co-ownership in a health care facility, provided that (1) the physician’s return on investment for that proprietary interest or co-ownership is based upon the amount of capital investment or proportional ownership of the physician; and (2) the ownership interest is not based on the number or value of any patients referred.Further, Section 650 provides that the payment or receipt of consideration for services other than the referral of patients that is based on a percentage of gross revenue or a similar type of contractual arrangement is not unlawful if the consideration is commensurate with the value of the services furnished or with the fair rental value of any premises or equipment lease or provided by the recipient to the payor. We believe that our relationships with Dr. Kirby and William Kirby, D.O., Inc. are in compliance with California’s anti-kickback and fee-splitting statutes. 10 Item 1A. Risk Factors. Our business is subject to certain risks, including those described below. If any event described in the following risk factors actually occurs, then our business, results of operations and financial condition could be adversely affected. See “Item 1. Business,” “Item 7A. Management’s Discussion and Analysis of Financial Condition and Results of Operations,”and “Item 8. Financial Statements and Supplementary Data” for additional information concerning these risks. Risks Related to our Business A significant majority of our revenues are currently derived from a management services agreement relating to our California clinics. The revenues from our California clinics, which represent a significant majority of the Company’s revenues, are derived from services provided under a management services agreement with William Kirby, D.O., Inc.Under the terms of the management services agreement, our management service fee for 2012 was equal to 70.3% of the gross revenues of William Kirby, D.O., Inc., which fee may be adjusted upward or downward on an annual basis to reflect the fair market value of the services provided by us under the agreement.A downward adjustment of our management services fee could negatively impact our results of operations, cash flows and financial condition.Furthermore, although we do not own any equity in William Kirby D.O., Inc. and do not economically benefit from any increase in the value of William Kirby, D.O., Inc., if our management services agreement is terminated for any reason or William Kirby, D.O., Inc. defaults on its obligations thereunder, our operating results, cash flows and financial performance may be adversely affected.Although our management services agreement provides us with the right to approve (but not select) a replacement contracting physician upon the occurrence of certain pre-determined triggering events (and not at our discretion), we can give no assurance that a qualified replacement will be expeditiously identified and approved.The termination of our management services arrangement could have a material adverse effect on our financial condition, cash flows and results of operations. We have a limited operating history on which to evaluate our operations. We have a limited operating history on which to base an evaluation of our business and prospects. Since our inception, we have funded operations through operating cash flows (when available), sales of equity securities, loans from shareholders, directors and management, salary deferrals and the issuance of debt.We are subject to all of the business risks and uncertainties associated with a growth-stage company, which include, but are not limited to, rejection or partial acceptance of the services provided at our clinics, the inability to effectively market such services and the inability to obtain sufficient capital necessary to enable us to pursue our opportunities.Any failure to implement and execute our business and marketing strategy successfully, failure to respond to competition and failure to attract, integrate, retain and motivate qualified personnel and physicians could have a material adverse effect on our business and results of operations.In addition, our revenues and operating results are difficult to forecast and our future revenues are dependent in large part on our ability to successfully complete our planned expansion into new markets.Accordingly, our historical operating results should not be relied on as an indication of future performance. A general reduction in spending on discretionary items and services could result in a reduced demand for the services provided in our clinics. Economic downturns typically adversely affect consumer spending, asset values, consumer indebtedness and unemployment rates, all of which could negatively impact our business.Our business depends on the market demand for laser tattoo and hair removal services in the geographic areas in which our clinics are located.The cost of tattoo and hair removal procedures are not reimbursed by third-party payors such as health care insurance companies or government programs.Accordingly, any significant decrease in consumer spending on these services may result in a corresponding decrease in the revenue generated at our clinics.In addition, a general economic downturn may result in customers becoming less willing to purchase packages of treatments administered over a period of time, or deciding to extend the period between treatments.Our clinics may be forced to respond to a reduction in discretionary consumer spending by lowering the prices for services rendered.Accordingly, weak economic conditions in our target markets resulting in a reduction in discretionary consumer spending could lead to a decline in demand for the services provided at our clinics, longer sales cycles, lower prices for such services and reduced sales, which could have a material adverse effect on our financial condition, cash flows and results of operations. 11 We may experience a fluctuation in our revenues and results of operations. Our future revenues and results of operations may vary from quarter to quarter.A number of factors, many of which are outside of our control, may cause variations in our results of operations, including: (i) the demand for laser tattoo and hair removal services, (ii) our ability to establish new clinics, (iii) unforeseen costs related to the establishment of new clinics, (iv) competition and pricing pressure, (v) increased expenses relating to a variety of factors, including facility operations, marketing and administration, (vi) the hiring, retention and utilization of key employees and (vii) general economic conditions.We may experience prolonged losses from operations that could adversely affect our long-term financial condition. We will require additional capital to sustain our business and fund our future expansion. We have historically experienced significant negative cash flow from operations and we expect to continue to experience significant negative cash flow from operations in the near future.Accordingly, we expect to raise additional capital to fund our current operations and future expansion through the sale of securities and/or the issuance of debt.There is no assurance that we will be able to raise this additional capital on terms acceptable to us or at all.Our inability to generate sufficient funds from operations and third party financing sources may negatively impact our ability to successfully execute on our business plan. Our auditor's opinion expresses doubt about our ability to continue as a “going concern.” The reports of our independent registered public accounting firm on our December 31, 2012 and 2011 financial statements state that our historical losses raise substantial doubts about our ability to continue as a going concern.Our ability to continue as a going concern is subject to our ability to raise additional capital, increase sales and margins, and ultimately achieve sustained profitable operations.If we are unable to raise additional capital, we may have to discontinue operations or cease to exist, which would be detrimental to the value of our common stock.We can make no assurances that we will be able to raise a sufficient amount of funds to continue operations. Global financial and economic conditions may deteriorate. We can provide no assurance that funding for our current or future operating and capital needs will be available on favorable terms or at all.If funding is not available, we may be unable to fund current operations or our expansion efforts, which may adversely affect our revenues, financial condition and results of operations. We can provide no assurance that our expansion efforts will be successful. Our plans for national expansion and the opportunities, efficiencies and economies of scale achieved through expansion are critical elements of our business plan.Our ability to expand into new markets will depend on a variety of factors, including our ability to: ●identify new markets receptive to our services; ●identify facilities suitable for our new clinics; ●negotiate leases for our new clinics on commercially reasonable terms; ●attract and contract with qualified physicians in connection with the services provided in our clinics, in accordance with applicable state law; ●market our services in new markets; ●implement and integrate new, expanded or upgraded operations and financial systems, procedures and controls; 12 ●hire, train and retain new staff and managerial personnel; ●expand our infrastructure; and ●comply with applicable local, state and Federal law. We can provide no assurance that we will be able to successfully expand our presence into new markets, if at all.Our inability to successfully execute on our plans for expansion may negatively impact our future results of operation and ability to execute on our business plan. We may be unable to effectively manage our growth. We may experience a period of rapid growth in the near or distant future.In June 2011 and again in June 2012, we opened new clinics in Texas, in November 2012 we opened a new clinic in Arizona, we opened another new clinic in a suburb of Houston in March 2013, and expect to open additional clinics in Texas, Georgia, Florida and/or Arizona in 2013.Significant short-term growth will strain our management, operational, financial and other resources.Our ability to manage future growth will depend on the implementation, expansion and/or subsequent improvement of a variety of systems, procedures and controls.Furthermore, we may need to train, motivate and manage newly hired employees and attract senior managers and other professionals in response to, or in anticipation of, any future growth.Our inability to effectively manage growth could negatively impact our business, financial condition and prospects. The physicians providing services in our clinics will likely not devote 100% of their time to the Company’s business. Dr. William Kirby, the sole shareholder of the entity through which our California clinics are operated and a member of our Board of Directors, devotes approximately 10% of his time to (i) treating patients outside of his relationship with us, (ii) research and continuing education, (iii) managing the business affairs of William Kirby, D.O., Inc. and (iv) interviews and other media activities which may or may not benefit our business.Dr. Kirby splits the balance of his time between supervising the provision of services at our clinics and advising the Company in his capacity as a medical director and a member of our Board of Directors.We anticipate that all of the other primary physicians with whom we contract, and who assume responsibility for ensuring the overall supervision and operation of our clinics outside of California will similarly devote less than 100% of their time to our business or the provision of services at our clinics.There is a risk that our contracting physicians will not devote the requisite time to our business or the provision of services at our clinics, thereby adversely effecting our results of operations and financial condition. The officers and directors of the Company exercise significant control over the Company. Our officers and directors own approximately 2.4 million (13%) shares of our outstanding common stock as of December 31, 2012.As stockholders, these individuals may have a significant influence on matters requiring stockholder approval, including the election of directors and the approval of business combinations.This concentration of ownership also could have the effect of delaying, discouraging or preventing changes of control or changes in management, or limiting the ability of the Company’s other stockholders to approve transactions that they may deem to be in their best interests. Conflicts of interest may arise as a result of such ownership. We may be unable to attract and retain qualified physicians. A significant majority of our current revenues are derived from a management services agreement with William Kirby, D.O., Inc., which provides laser tattoo and hair removal services at our California clinics.The provision of services by William Kirby, D.O., Inc. is critical to the success of our existing California clinics, and our expansion efforts are dependent on our ability to contract with additional qualified physicians.If we are unable to consistently attract, contract with and retain qualified physicians, our ability to maintain operations at existing clinics and open new clinics will be negatively affected. 13 Our strategy to promote the brand “Dr. Tattoff®” may be unsuccessful. Our promotion of the Dr. Tattoff® brand and the services provided at our clinics is critical to the future success of our business and expansion efforts. We are unable to quantitatively measure the success of our current marketing campaigns or predict the future success of such campaigns in regions into which we may expand.Furthermore, we will require significant capital to fund our marketing efforts as we expand.We can provide no assurance that our revenues generated from future operations will be sufficient to fund our marketing efforts, or that we will be able to acquire the necessary funds from third party financing sources on terms acceptable to us or at all.Furthermore, we can provide no assurance that our marketing strategy will result in business generation or brand recognition in the markets into which we may expand. Our current clinics are geographically concentrated in southern California. Although we openeda clinic in Dallas in June 2011,clinics in Houston in June 2012 and March 2013,and a clinic in Phoenix in November 2012 and anticipate expanding our presence into those and other states in 2013, our clinics are geographically concentrated in southern California.As a result, our results of operations and financial condition are significantly tied to fluctuations in southern California economic conditions.A downturn in the economic conditions in southern California, or severe weather conditions and natural disasters endemic to southern California, such as earthquakes and floods, could negatively impact our financial condition, results of operations and cash flows. We derive all of our revenue from laser tattoo and hair removal services. We derive substantially all of our revenue from laser tattoo and hair removal services which we provide to patients directly in our owned clinics and are provided to patients of William Kirby, D.O., Inc. in California.We do not have other diversified revenue sources to offset a significant decrease in revenues from the provision of laser tattoo and hair removal services at our clinics.A decline in the demand for laser tattoo and/or hair removal services generally may result in a reduction in revenues generated at our clinics, which could have a material adverse effect on our financial condition, results of operations and cash flows. Our clinics operate in a competitive environment and may have difficulty competing with larger and better financed competitors. Our clinics compete with other local and national providers of laser tattoo and hair removal services.As laser tattoo and hair removal technology continues to develop and the demand for laser tattoo and hair removal services grows, the competition for the services provided at our current and future clinics may increase.Our clinics will compete based on a variety of factors, including quality of service, customer satisfaction and price and value.Some competitors may have longer operating histories, greater name recognition, larger customer bases and significantly greater financial, technical and marketing resources.As a result, these competitors may be able to better respond to new or changing opportunities or customer requirements.Additionally, competing businesses could affect our ability to expand into other markets, generate sufficient revenues and maintain operations at a profitable level due to reduced margins or loss of market share.For all of the foregoing reasons, our clinics may not be able to compete successfully with current and future competitors. An increase in the number of competing laser tattoo providers may harm our business. Laser tattoo removal is a relatively new, but developing, procedure.As laser tattoo removal becomes more commonplace, new physicians and practice groups may begin to receive significant demand to economically justify the purchase or lease of laser tattoo removal technology.We currently use Q-switched lasers in our clinics, which have a retail price of approximately $125,000 to $150,000 per laser.A significant reduction in the price of lasers or a significant increase in the demand for laser tattoo removal could result in an increase in the number of competitors, thereby negatively impacting our business and prospects.To compete successfully, our clinics may be required to reduce prices, increase operating costs or take other measures that could have an adverse effect on our financial condition, results of operations, margins and cash flow. 14 We currently rely on third party financing of certain equipment used in our clinics, and our business plan contemplates the continued use of such financing. The lasers currently used at our Beverly Hills and Santa Ana clinics, as well as the laser used for hair removal in our Dallas clinic, are leased or owned by William Kirby, D.O., Inc. pursuant to various capitalized leases/finance agreements with third party financing sources.In addition, under the management services agreement, we have the right, at any time, to purchase the equipment from William Kirby, D.O., Inc. at a purchase price of the amount outstanding, if any, under the applicable capitalized lease/finance agreement.The third party lessors/financers have a security interest in all of the underlying equipment at these three clinics.As a result, in the event that William Kirby, D.O., Inc. defaults on its obligations under an outstanding capitalized lease/financing agreement, then the underlying equipment may be subject to repossession and other assets of William Kirby D.O., Inc. may be subject to the lender’s security interests.The loss of any such equipment or assets may negatively impact our business. We purchased the lasers used in our Montclair, Dallas, Phoenix and Houston clinics for tattoo removal pursuant to a financing arrangement with the manufacturer.We purchased the laser used in our Montclair clinic for hair removal with no encumbrance.We acquired the laser used in our Sherman Oaks clinic for hair removal pursuant to a financing arrangement with a third party financing source.In the event that we default on our obligations under an outstanding financing agreement, then the underlying equipment may be subject to repossession.The loss of any such equipment may negatively impact our business. With respect to our future clinics, we intend to enter into similar financing arrangements with other manufacturers and third party financing sources to provide lasers and certain other necessary equipment to our clinics.There can be no assurance that such financing will be available to us on terms acceptable to us or at all.In the event that financing is not available to us on terms acceptable to us, then our ability to acquire the equipment necessary for the provision of services at our clinics would be restricted, which may negatively impact our business. Advances in laser tattoo and hair removal technology may render our equipment or the services provided at our clinics obsolete. We believe that the technology, equipment and systems employed at our clinics are state-of-the-art, and we are constantly monitoring technological advances and reassessing the technology.However, there can be no assurance that new, improved or more efficient technology will not be developed, or that our clinics will not lose customers due to obsolete or outdated technology or require significant funding to update this technology. We may be unable to protect our intellectual property rights or infringe on the intellectual property rights of others. We own the rights to the registered service mark of the name “Dr. Tattoff” and for the logo for Dr. Tattoff.We license, on a nonexclusive basis, the use of our trademarks to William Kirby, D.O., Inc., the provider of laser tattoo and hair removal services at our California clinics.We have not granted any such license to any other person.We may enter into similar arrangements with physicians as we expand.We will seek to protect our current and future intellectual property and to respect the intellectual property rights of others.In protecting our intellectual property, we will rely on state and/or Federal law regarding copyright, patents, trademarks and trade secrets.Furthermore, while we will attempt to ensure that the integrity of our intellectual property rights is maintained through restrictions in the licenses we grant to third parties, our licensees may take actions that could impair the value of our brand, our proprietary rights or the reputation of our clinics.We cannot guarantee that we will succeed in obtaining, registering, policing or defeating challenges to our intellectual property rights or that our licensees will preserve the integrity of our brand.Any inability to register or otherwise protect our intellectual property rights could harm our business. Furthermore, third parties may assert intellectual property infringement claims against us.These claims could result in significant liability to us, our inability to use key rights and the invalidation of our proprietary rights.Regardless of the outcome, any litigation could be time-consuming, expensive and could prove to be a distraction to management’s time and attention.Any of the foregoing occurrences could have a material adverse effect on our business and results of operations. 15 Our success will depend on our ability to hire and retain key personnel. Our future success will depend on the skills, experience and efforts of our officers and key personnel and members of our Board of Directors.Our executive management team and members of our Board of Directors have significant experience in the healthcare industry, and the loss of any one of them could materially and adversely affect our ability to execute our business strategy.Specifically, the loss of Dr. William Kirby would have a material adverse effect on our current operations and prospects.As we expand, our success will similarly depend on our ability to attract, train and retain qualified personnel, and attract and contract with qualified physicians.A failure to attract, hire and retain qualified personnel and new contracting physicians could have a material adverse effect on our business, financial condition and expansion efforts. Litigation brought against us may result in the expenditure of significant resources. The services provided at our clinics involve medical procedures.As a result, we may become subject to claims and litigation arising out of the conduct of our business or the provision of services at our clinics, which include but is not limited to claims and litigation relating to: ●adverse side effects and reactions resulting from laser tattoo and hair removal; ●improper administration of laser tattoo and hair removal services; or ●professional malpractice. The Company and the physicians with whom we contract will carry liability insurance as required by law, but there is no certainty as to the adequacy of such liability insurance to cover future claims.Litigation of any type could result in significant expense to the Company associated with defending any claim or litigation, negative publicity and damage awards in excess of insurance coverage, among other expenses. We may not be able to maintain or obtain insurance. We currently maintain professional liability insurance, general liability insurance, property insurance, worker’s compensation insurance, employment practices liability and director and officer liability insurance.Pursuant to our management services agreement with William Kirby, D.O., Inc., we agreed to procure and maintain medical malpractice and comprehensive general liability insurance policies on behalf of William Kirby, D.O., Inc.In addition, pursuant to the agreement, William Kirby, D.O., Inc. indemnifies the Company and its employees, officers, directors, representatives and agents from damages, liabilities and expenses incurred as a result of any action or omission by William Kirby, D.O., Inc. and its employees and agents.Pursuant to our standard consulting physician agreement with our consulting physicians, we agreed to procure and maintain medical malpractice insurance on the consulting physician and any alternate physician named under the consulting physician agreement.In addition, pursuant to the standard agreement, the consulting physician indemnifies the Company and its employees and agents from damages, liabilities and expenses incurred as a result of any action or omission by the consulting physician and its employees and agents.As we expand, we expect to enter into similar agreements with physicians, in accordance with applicable state law.However, we cannot guarantee that any particular liability will be covered by insurance or that any judgment or damages will not exceed the limits of coverage. In addition, the insurance policies obtained by us may not continue to be available to us or, if they are available, they may become too expensive for us to maintain.Our failure to maintain adequate insurance may have a material adverse effect on our financial condition and results of operations. We may not be able to enter into or renew a lease for a clinic on favorable terms or at all. Our clinic which was located in Encino was leased by William Kirby, D.O., Inc. pursuant to lease agreement with third party lessors which terminated on February 28, 2013. Weentered into a lease for a new location in Sherman Oaks, approximately 5 miles from the Encino location and we moved to the new location in February 2013.We have the right, but not the obligation, to use space at each of our current clinics for the provision of management services pursuant to the terms of the management services agreement with William Kirby, D.O., Inc.We are the named lessee with respect to the lease for our Beverly Hills, Montclair, Sherman Oaks and Santa Ana, California clinics, our Dallas and Houston, Texas clinics, and our Phoenix, Arizona clinic. We expect to be the named lessee under the leases with respect to our future clinics.The Company may be unable to renew existing leases or enter into new leases on terms acceptable to us or at all.Higher lease costs could adversely impact our results of operations, cash flows and financial condition.Failure by a lessor to renew an existing lease could require the relocation of a clinic, which could disrupt our business and require significant capital expenditures for leasehold improvements. 16 Risks Related to Regulation of our Industry The Company and the services provided at our clinics are subject to significant regulation. The healthcare industry is heavily regulated and changes in laws and regulations can be significant. See “Company and Business Overview – Government Regulation” for a description of certain of these laws and regulations.Many of these laws and regulations are ambiguous, and courts and regulatory authorities have provided limited clarification.Moreover, state and local laws vary from jurisdiction to jurisdiction.As we expand, we will need to analyze and constantly reevaluate our compliance with applicable local, state and Federal law.Our interpretations of applicable law and our business structure could be challenged.Any failure to comply with applicable law could result in substantial civil and criminal penalties.Non-compliance with applicable law could have a material adverse effect on our financial condition and could result in the cessation of our business. The lasers used in our clinics are medical devices subject to Food and Drug Administration (FDA) approval. The lasers used in our clinics are medical devices subject to the jurisdiction of the FDA.The FDA has established stringent approval requirements applicable to the initial use and new uses of lasers used for medical purposes.Any noncompliance with the approved use of a laser or the failure of the suppliers of our lasers to comply with FDA requirements could subject us to product seizure, recalls, withdrawal of approvals and civil and criminal penalties, and could have a material adverse effect on our business, financial condition or results of operations. The business conducted at our clinics is subject to new and amended Federal healthcare reform initiatives. On March 23, 2010, President Obama signed into law the Patient Protection and Affordable Care Act.This law enacted numerous changes impacting the delivery of health care and health care insurance in the United States.Further, legislative proposals continue to be introduced in Congress and various state legislatures that could cause additional major reforms of the U.S. healthcare system.We cannot predict whether any of these proposals will be adopted or the full extent of how they might affect our business or the business conducted at our clinics.During the course of congressional deliberations leading up to the new legislation, Congress considered a tax on cosmetic procedures.The final legislation included a tax on tanning services but not cosmetic procedures in general.If a tax on cosmetic procedures in general is implemented at the federal or state level, it may result in higher costs for patients utilizing the services provided at our clinics, and a reduced demand for these services.We are unable to predict the ultimate outcome of healthcare reform efforts.However, should such reform efforts include a tax on the services provided at our clinics or otherwise increase the cost of such services, our business may be negatively impacted.New or revised legislation could have a material adverse effect on our business, financial condition and results of operations. State regulations governing the level of physician supervision over advanced registered nurse practitioners, physician assistants and registered nurses are not definitive. We have contracted with William Kirby, D.O., Inc. for the provision of laser tattoo and hair removal services at our current California clinics, in compliance with applicable California state law.Dr. William Kirby, a member of our Board of Directors, is the sole shareholder of William Kirby, D.O., Inc. and is a board certified dermatologist and licensed Osteopathic Physician and Surgeon in the State of California.With respect to our other clinics, we have entered intoconsulting physician agreements with physicians licensed in the state where our clinics are located in accordance with applicable state laws.As we expand, applicable state law will govern how we structure the provision of services in our new clinics. 17 Dr. Kirby employs and supervises advanced registered nurse practitioners, physician assistants and registered nurses (either as employees or independent contractors) to assist with the tattoo removal services performed at our California clinics.Accordingly, Dr. Kirby must comply with relevant California state laws and regulations applicable to the provision of healthcare services by nurses, nurse practitioners and physician assistants.See “Company and Business Overview – Government Regulation” for a description of such laws and regulations. If the California Medical Board were to ultimately conclude that a physician must be within a limited number of miles from a clinic providing laser services, it would likely limit the number of procedures that can be conducted in our California clinics on any given day, thereby reducing the overall revenues to the physician and consequently reducing our management services fees.In addition, William Kirby, D.O., Inc. would likely seek modifications to our management services agreement that would either increase our costs or decrease our fees, and our ability to grow our business in the State of California would be negatively impacted. The Company employs the non-physician medical personnel necessary to assist with the tattoo removal services performed at clinics located outside of California.The consulting physicians that we contract with in the state where is facility is located supervise such personnel.Accordingly, such physicians must comply with relevant state laws and regulations applicable to the provision of healthcare services by the Company’s non-physician medical personnel.With respect to our Texas based clinics, Texas has different laws and regulations applicable to the provision of laser tattoo and hair removal services by registered nurses, physician assistants and other licensed personnel.The laws and regulations applicable to the provision of hair removal services contain more detailed requirements than the laws and regulations applicable to the provision of laser tattoo removal services. See “Company and Business Overview – Government Regulation” for a description of such laws and regulations. Furthermore, if we expand our operations into other areas outside of our current geography, persons working in our clinics will be subject to the applicable state’s licensing procedures and rules and regulations governing the level of physician supervision required, which may differ from those in the states where we currently operate.If physicians, registered nurses, advanced registered nurse practitioners, physician assistants, and other licensed personnel performing or assisting in laser tattoo and hair removal services at our clinics are deemed to have violated the laws or the rules of the appropriate licensing agency with respect to their scope of practice, they may face disciplinary action, including suspension or revocation of their medical or nursing license or credentials, which could have a material adverse effect on the Company. Our services provided under the management services agreement with William Kirby, D.O., Inc. could implicate California anti-kickback and profit splitting prohibitions and our consulting physician agreements may implicate other states’ anti-kickback laws. “Company and Business Overview – Government Regulation” sets forth a summary of the California anti-kickback and profit splitting prohibitions applicable to the services provided at our California clinics.We believe that our agreements with William Kirby, D.O., Inc. and our other consulting physicians are in compliance with applicable state anti-kickback statutes.There is a risk, however, that services or items provided under any such agreement in California could be viewed as “referring or recommending” a person to a health-related facility “for profit” in violation of Health & Safety Code Section 445 or “referring” a person in violation of Business & Professions Code 650.There is also a risk that services or items provided under any such agreements in other states would violate applicable sections of that particular state’s laws or regulations.We can provide no assurance that government enforcement agencies will not view our agreements with physicians as violating applicable state anti-kickback laws. Our services provided under the management services agreement with William Kirby, D.O., Inc. and our engagement of physicians under other consulting physician agreements could be determined by the California Medical Board or the applicable state medical boards, respectively, to constitute the unlawful practice of medicine. 18 With respect to our California clinics, we provide marketing and practice management services to William Kirby, D.O., Inc. pursuant to a management services agreement.See “Company and Business Overview – Revenue Sources” for a detailed description of the management services agreement and “Company and Business Overview – Government Regulation” for a description of California regulation of the corporate practice of medicine.We believe that the management services agreement complies with applicable California state law.However, it is possible that the California Medical Board could allege or determine that our provision of management services to William Kirby, D.O., Inc. constitutes excessive control over the entity’s medical practice, that our fee for the provision of such services is excessive or that we are otherwise unlawfully engaged in the practice of medicine. With respect to other clinics, we have entered into consulting physician agreements with physicians in the states where the clinics are located.Changes in applicable state law may require us to terminate or materially modify the obligations and/or financial terms of our current and future services agreements.As we expand into other states, we may enter into similar agreements with physicians for the provision of services at our clinics, in compliance with applicable state law.Such agreements would be subject to the same risk of non-compliance with relevant state restrictions on the corporate practice of medicine. Risks Relating to our Securities There is currently no public or private trading market for our Common Stock. Our Common Stock is not publicly traded or quoted on any stock exchange or other electronic trading facility.While we are exploring the public trading of our securities, we have no presentarrangements or understandings with any person that will in the near future lead to the development of a trading market in our Common Stock.We cannot assure you that a trading market for our Common Stock will ever develop.Our Common Stock has not been registered for resale under the blue sky laws of any state.The holders of shares of our Common Stock, and persons who may wish to purchase shares of our Common Stock in any trading market that might develop in the future, should be aware that significant state blue sky laws and regulations may exist which could limit the ability of our shareholders to sell their shares. Shares of our Common Stock are subject to dilution. As of December 31, 2012, we have approximately 18.3 million shares of Common Stock issued and outstanding, warrants to purchase approximately 3,150,000 shares of our Common Stock outstanding, and options to purchase approximately 1,048,000 shares of our Common Stock outstanding. In addition, as of December 31, 2012, we have approximately $592,000 in convertible debt outstanding, which, if converted, would result in the issuance of approximately 987,000 additional shares of Common Stock.The Company is currently seeking funding sources with respect to its expansion plans.Larger equity offerings and/or offerings at a lower per share price would result in a greater number of shares of Common Stock outstanding.If we issue additional shares of Common Stock in the future and do not issue those shares to all then-existing common shareholders proportionately to their interests, then such issuance will result in dilution to each shareholder by reducing the shareholder’s percentage ownership of the total outstanding shares of our Common Stock. Our Board of Directors may issue shares of preferred stock that would adversely affect the rights of our common shareholders. Our authorized capital stock includes 2,857,143 shares of preferred stock of which no preferred shares are issued and outstanding.Our Board of Directors, in its sole discretion, may designate and issue one or more series of preferred stock from the authorized and unissued shares of preferred stock.Subject to limitations imposed by law or our articles of incorporation, our Board of Directors is empowered to determine: ● the designation of, and the number of, shares constituting each series of preferred stock; ● the dividend rate for each series; ● the terms and conditions of any voting, conversion and exchange rights for each series; ● the amounts payable on each series on redemption or our liquidation, dissolution or winding-up; ● the provisions of any sinking fund for the redemption or purchase of shares of any series; and ● the preferences and the relative rights among the series of preferred stock. 19 We could issue preferred stock with voting and conversion rights that could adversely affect the voting power of the shares of our Common Stock and with preferences over the Common Stock with respect to dividends and in liquidation. We do not anticipate paying dividends on our Common Stock in the foreseeable future. We do not anticipate paying any dividends on our Common Stock in the foreseeable future.We intend to retain all available funds and future earnings, if any, for use in the operation and expansion of our business. Our costs may increase significantly as a result of operating as a public reporting company, and our management will be required to devote substantial time to complying with public company rules and regulations. As a result of becoming a reporting company under the Exchange Act, we are required to file periodic and current reports, proxy statements and other information with the SEC and to adopt and continuously evaluate policies regarding internal control over financial reporting and disclosure controls and procedures.The Sarbanes-Oxley Act of 2002, in addition to a variety of related rules implemented by the SEC, have required changes in corporate governance practices and generally increased the disclosure requirements of public companies.As an Exchange Act reporting company, we incur significant additional legal, accounting and other expenses in connection with our public disclosure and other obligations.We also believe that compliance with the rules and regulations applicable to Exchange Act reporting companies and related compliance issues divert time and attention of management away from operating and growing our business. When we filed the Form 15 deregistering our Common Stock under Section 12(g) of the Exchange Act on March 16, 2010, we were not in compliance with Section 13(a) of the Exchange Act, and there can be no assurance that we will comply with Section 13(a) of the Exchange Act in the future. On March 16, 2010, we filed a Form 15 with the SEC to terminate our registration under Section 12(g) of the Exchange Act.Upon the filing of the Form 15, our obligation to file periodic and other reports with the SEC was immediately suspended; however, at the time of filing, we were not in compliance with Section 13(a) of the Exchange Act, which requires every issuer of a security registered pursuant to Section 12 of the Exchange Act to file periodic and other reports with the SEC, as we had not filed any quarterly reports on Form 10-Q, annual reports on Form 10-K or other reports since our quarterly report on Form 10-Q for the period ending June 30, 2008.On December 7, 2011 we filed a registration statement on Form 10 with the SEC to register our common stock pursuant to Section 12(g) of the Exchange Act.The amended registration statement became effective on February 6, 2012.Following the effectiveness of the registration statement, we are required to file periodic and other reports under Section 13(a) of the Exchange Act.We are current with all of our required filings under the Exchange Act and have filed quarterly reports on Form 10-Q for the periods ended March 31, 2012, June 30, 2012 and September 30, 2012. Failure to be in compliance with Section 13(a) of the Exchange Act may have a material adverse effect on our stock price and the value of our business if, as a result of such non-compliance, the SEC determines to revoke or suspend the registration of our common stock under Section 12(g) of the Exchange Act. Item 1B. Unresolved Staff Comments. None. 20 Item 2. Properties. Our executive offices are located in our Beverly Hills clinic at 8500 Wilshire Boulevard, Suite 105, Beverly Hills, California 90211.The following table lists the locations of allof ourclinics. Location Address Size Beverly Hills, California 8500 Wilshire Blvd., Suite 105 1,882 square feet Beverly Hills, CA 90211 Santa Ana, California 1441 W. Macarthur Blvd, Suite A 1,800 square feet Santa Ana, CA 92704 Encino, California (1) 17609 Ventura Blvd., Suite 201 1,268 square feet Encino, CA 91316 Sherman Oaks, California (2) 13833 Ventura Blvd., Suite 102 & 103 1,922 square feet Los Angeles, CA 91423 Montclair, California 9197 Central Avenue, Suite H 2,252 square feet Montclair, CA 91763 Dallas, Texas 11661 Preston Road, Suite 128 1,806 square feet Dallas, TX 75230 Houston, Texas 5385 Westheimer Road 2,400 square feet Houston, TX 77056 Phoenix, Arizona 740 S. Mill Avenue, Suite 130 2,354 square feet Tempe, Arizona 85281 Sugar Land, Texas (3) 1935 Lakeside Plaza Dr 2,492 square feet Sugar Land, Texas 77479 Ft. Worth, Texas (4) 2600 West 7th Street, Suite 104 2,166 square feet Ft. Worth, Texas 76107 Atlanta, Georgia (4) 3637 Peachtree Road, Suite D-1 2,603 square feet Atlanta, Georgia 30326 The clinic is leased by William Kirby, D.O., Inc. pursuant to a lease agreement with a third party.The lease on this space terminated on February 28, 2013. The clinic in this location was in development as of December 31, 2012. The clinic previously operated in Encino was moved to this location in February 2013. The clinic commenced operations in March 2013. The clinic is in development and not currently operating. The Company expects to commence operations at this location in the first half of 2013. Item 3. Legal Proceedings. We are not a party to any material pending legal proceedings. We may, however, become involved in litigation from time to time relating to claims arising in the ordinary course of our business. We do not believe that the ultimate resolution of such claims would have a material effect on our business, results of operations, financial condition or cash flows. However, the results of these matters cannot be predicted with certainty, and an unfavorable resolution of one or more of these matters could have a material effect on our business, results of operations, financial condition, cash flows and prospects. Item 4. Mine Safety Disclosures. Not applicable. 21 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market Information There is no established public trading market for our common stock. Holders As of March 1, 2013, we had 185 shareholders of record of our common stock. Dividends We have not paid any cash dividends on our common stock and do not plan to pay any cash dividends in the foreseeable future. Our board of directors will determine our future dividend policy on the basis of many factors, including results of operations, capital requirements and general business conditions. Securities authorized for issuance under equity compensation plans As of December 31, 2012, shares of common stock authorized for issuance under our equity compensation plan are summarized in the following table. See note7 to the Financial Statements for a description of the plan. Plan Category Shares to be Issued Upon Exercise Weighted Average Option Exercise Price Shares Available for Future
